                                                                                 USDC SDNY
                                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                    DOC #:
 -------------------------------------------------------------- X                DATE FILED: 6/30/2021
 UNITED STATES OF AMERICA,                                      :
                                                                :
                                              Plaintiff,        :
                                                                :           19-CR-804 (VEC)
                            -against-                           :
                                                                :                ORDER
 ZHONGSAN LIU,                                                  :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS pending before the Court is Defendant’s motion to suppress FISA-obtained

evidence and for a Franks hearing in connection with the Government’s FISA surveillance (Dkt.

73); and

        WHEREAS in opposition to Defendant’s motion, the Government filed a classified, ex

parte supplement (Dkt. 90-1);

        IT IS HEREBY ORDERED that the Government must appear for an ex parte, in camera

hearing in connection with its classified supplement on July 7, 2021, at 3:00 p.m., in Courtroom

443, Thurgood Marshall U.S. Courthouse, 40 Foley Square, New York, NY 10007.



SO ORDERED.
                                                                    ________________________
                                                                    _____________________  _____
                                                                                           __
Date: June 30, 2021                                                    VALERIE CAPRONI
                                                                                  CAPRON    NI
      New York, New York                                             United States District Judge
